DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850
Center for Medicaid and CHIP Services

CMCS Informational Bulletin
DATE:

July 26, 2019

FROM:

Calder Lynch, Acting Deputy Administrator and Director
Center for Medicaid and CHIP Services

SUBJECT:

State Guidance for Implementation of the Treatment for Infants with
Neonatal Abstinence Syndrome in Residential Pediatric Recovery Centers
provisions of Section 1007 of Pub. L. 115-271, the Substance Use-Disorder
Prevention that Promotes Opioid Recovery and Treatment (SUPPORT) for
Patients and Communities Act.

This Informational Bulletin (Bulletin) provides clarification to states about section 1007 of the
Substance Use-Disorder Prevention that Promoted Opioid Recovery and Treatment (SUPPORT)
for Patients and Communities Act, entitled “Caring Recovery for Infants and Babies,” which
added a new section 1902(a)(86) to the Social Security Act (Act) to add an optional provider
type of “residential pediatric recovery center” (RPRC) for treatment of infants with Neonatal
Abstinence Syndrome (NAS) without any other significant medical risk factors.
Background
Prior to the passage of the SUPPORT for Patients and Communities Act, CMS issued a prior
Bulletin addressing “Neonatal Abstinence Syndrome: A Critical Role for Medicaid in the Care of
Infants.” 1 In this prior Bulletin, CMS discussed the complex condition of NAS, NAS Diagnosis
and Treatment, Medicaid Coverage for NAS Treatment for Infants as well as their Mothers, and
Potential Payment Options for these Services.
NAS is a constellation of symptoms in newborn infants exposed to any of a variety of substances
in utero, including opioids. Clinically significant neo-natal withdrawal most commonly results
from exposure to opioids, but symptoms of neonatal withdrawal have also been noted in infants
exposed to antidepressants, anxiolytics, and other non-opioids. NAS is not characterized as an
addiction or substance use disorder; rather, it is a medical condition resulting in a physiologic
response to the infant’s exposure to cessation of the opioid or other substance the mother was
using. 2
Section 1007 of the SUPPORT for Patients and Communities Act, entitled “Caring Recovery for
Infants and Babies,” added a new section 1902(a)(86) to the Social Security Act (Act) to add an
optional provider type, “residential pediatric recovery center," defined as “a center or facility that
1
2

https://www.medicaid.gov/federal-policy-guidance/downloads/cib060818.pdf
https://www.medicaid.gov/federal-policy-guidance/downloads/cib060818.pdf

Page 2 – CMCS Informational Bulletin
furnishes items and services for which medical assistance is available under the state plan to
infants with the diagnosis of neonatal abstinence syndrome without any other significant medical
risk factors.” 3
In addition, a RPRC “may offer counseling and other services to mothers (and other appropriate
family members and caretakers) of infants receiving treatment at such centers if such services are
otherwise covered under the State plan under this title or under a waiver of such plan. Such
other services may include (A) Counseling or referrals for services, (B) Activities to encourage
caregiver-infant bonding, and (C) Training on caring for such infants. 4
Impact of the Newly Defined Residential Pediatric Recovery Center
Infants with NAS have traditionally been treated in hospital inpatient settings, often with lengthy
stays. As the number of infants born with NAS continues to rise, 5 states are increasingly
utilizing NAS treatment settings outside of inpatient hospital settings to provide treatment to
these infants and their appropriate caretakers. Included in these treatment settings are RPRCs, as
newly defined by section 1007 of the SUPPORT for Patients and Communities Act.
RPRCs may treat infants with less severe NAS or care for infants with NAS who are not
medically stable and ready to go home, but who are stable enough to transfer to a lower level of
care and can be safely discharged from the hospital. Section 1007 of the SUPPORT for Patients
and Communities Act defines a RPRC is a “center or facility that furnishes items and services for
which medical assistance is available under the State plan to infants with the diagnosis of
neonatal abstinence syndrome without any other significant medical risk factors.” 6
Under current Medicaid law, medical assistance payment for room and board is only available
with respect to the facilities that provide Medicaid-covered, institutionally-based, benefits:
nursing facilities, inpatient hospitals, psychiatric hospitals for individuals under age 21,
institutions for mental diseases for individuals age 65 or older that otherwise would qualify as an
inpatient setting, and intermediate care facilities for individuals with intellectual disabilities that
also meet certain federal standards and conditions of participation requirements prescribed by the
Secretary. Thus, a RPRC would only be able to receive a Medicaid payment for room and board
if the RPRC furnishes services under one of these benefits and meets the applicable
requirements.
However, the Medicaid covered services delivered by providers furnishing items and services in
a RPRC that is not one of these facilities may be appropriately covered and paid under a variety
of Medicaid state plan benefits. Determination and enforcement of any licensing or certification
standards for RPRCs will lie within the states’ sole purview.
Section 1902(pp)(1) of the Act.
Section 1902(pp)(2) of the Act.
5
Dramatic Increase in Maternal Opioid Use Disorder and Neonatal Abstinence Syndrome, National Institute on
Drug Abuse; National Institutes of Health; U.S. Department of Health and Human Services 2019
https://www.drugabuse.gov/related-topics/trends-statistics/infographics/dramatic-increases-in-maternal-opioiduse-neonatal-abstinence-syndrome
3
4

6

Section 1902(pp)(1) of the Act.

Page 3 – CMCS Informational Bulletin
For infants with NAS, specific services may include, but are not limited to, assessments,
development of care plans, swaddling, feeding, and specialized care of the infants. These
services may be covered under a variety of Medicaid state plan benefits provided they meet the
requirements for the benefit under which the services are provided. Potential benefit categories
include, but are not necessarily limited to, physicians’ services; services provided by other
licensed practitioners; physical and occupational therapies; speech, hearing and language
disorder services; respiratory care services; diagnostic and rehabilitative services; prescription
drugs; non-emergency transportation to medical care; and case management.
States have significant flexibility in how they may pay for services for treating infants with NAS.
A state may pay providers for medically necessary Medicaid state plan services provided to
infants with NAS who are receiving services in the hospital or other facility setting, in a RPRC,
or at home and recognize the varied costs of providing care based on the service location or the
severity of need. States may also pay for individually covered services or, if determined as a
more efficient payment method, may develop bundled rates for services provided to infants by
providers like RPRCs. In addition, states may develop methodologies that offer incentives for
improved outcomes and quality care.
Inclusion of Mothers, Appropriate Family Members, and Caretakers
Section 1007 of the SUPPORT for Patients and Communities Act permits RPRCs to offer certain
services to mothers and other appropriate family members and caretakers that are for the benefit
of infants receiving treatment at RPRCs if the services are otherwise covered under the state plan
(or a waiver of the state plan). These services may include counseling or referrals for services,
activities to encourage caregiver-infant bonding, and training on caring for infants with NAS. 7
Medicaid-covered services are only available to Medicaid-eligible individuals. CMS has
previously stated in a Bulletin, however, that whether or not a mother is Medicaid eligible, she
may receive some benefit from certain services that are for the direct benefit of the child and
directed at treating and promoting the health of the child to reduce or treat the effects of the
mother’s condition on the child. 8
The medical literature supports the importance of the involvement of mothers and their physical
interaction with the newborns during treatment for NAS. 9 Supporting the mother and other
appropriate family members and caretakers alongside the infants provides a direct benefit to the
infant, by encouraging the future caretakers to learn and practice specialized strategies to comfort
and assist an infant with NAS, which would benefit the infant throughout all phases of
treatment. 10
For these services to a mother, family member, or caretaker who is not Medicaid eligible to be
covered, the therapeutic interventions must be for the direct benefit of the infant, meaning the
services must actively involve the infant, be directly related to the individualized needs of the
Section 1902(pp)(2) of the Act
Maternal Depression Screening and Treatment: A Critical Role for Medicaid in the Care of Mothers and Children
https://www.medicaid.gov/federal-policy-guidance/downloads/cib051116.pdf
9
https://www.medicaid.gov/federal-policy-guidance/downloads/cib060818.pdf
10
https://www.medicaid.gov/federal-policy-guidance/downloads/cib060818.pdf
7
8

Page 4 – CMCS Informational Bulletin
infant and be delivered to the infant and mother together. Finally, the services must be covered
under a benefit in section 1905(a) of the Act (e.g. medical or remedial services provided by a
physician or other licensed practitioner) or pursuant to a waiver of such plan. In such cases,
services that involve a non-Medicaid eligible mother or appropriate family member and caretaker
may be billed by the RPRCs for the infant, and claimed by the state as a direct service to the
infant.
State Process for SPA Submission
States may need to make changes to their Medicaid state plans through a SPA submission in
order to recognize RPRCs as a provider type and, as necessary, update their payment
methodologies to describe differences in payments to the RPRCs. To the extent a state chooses
to pay for covered services provided within RPRCs differently from other provider types, the
state will need to issue a public notice and amend the state plan to comprehensively describe the
payment methodology. As with any SPA submission, CMS will request information on the
source of non-federal share of the service payments and information on the rate setting
methodology. Specific guidance related to SPA submission procedures, including guidance on
developing comprehensive methodologies and bundled rates, may be found on Medicaid.gov:
https://www.medicaid.gov/state-resource-center/spa-and-1915-waiver-processing/medicaid-spatoolkit/index.html.
Conclusion
Infants experiencing symptoms of NAS are particularly vulnerable medically, as they are
experiencing withdrawal from powerful opioids. They require access to treatment that
incorporates the best evidence-based practices, and involves their mothers and families to the
greatest extent possible, to help them withdraw from exposure to opioids in utero and to lead
healthier lives. Section 1007 of the SUPPORT for Patients and Communities Act provides a new
optional provider type, RPRCs, for delivery of this critical treatment to infants with NAS. CMS
is available to work with states as needed in order to reach these goals. For additional
information about this Informational Bulletin, or for states requesting technical assistance, please
contact Kirsten Jensen, Director, Division of Benefits and Coverage at
Kirsten.Jensen@cms.hhs.gov.

